              Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
VERIFONE, INC.,
                                       :
                Plaintiff,
                                       :                Case No.:
      -against-
                                       :                COMPLAINT
COASIN LOGICALIS S.A.,
                                                    :
                     Defendant.
                                                    :
                                                    :


         Plaintiff VeriFone, Inc. (“Verifone”), for its Complaint against Defendant Coasin

Logicalis S.A. (“Coasin”), alleges as follows:

                                         INTRODUCTION
         1.       This action arises out of the Verifone International Partner Agreement (“VIP

Agreement” or “Agreement”) between Verifone, an international provider of electronic payment

products and services, and Coasin, its former Chilean distributor. A copy of the VIP Agreement

without appendices is attached hereto as Exhibit A.

         2.       Among other things, the VIP Agreement requires the parties to submit “any

dispute, claim, or controversy arising out of or relating in any way” to the Agreement or its

subject matter to binding arbitration in the Southern District of New York. Coasin relied on this

provision in the VIP Agreement when it recently initiated arbitration against Verifone before

JAMS in New York, New York (the “Arbitration”), thereby conceding that its claims fall within

the scope of the VIP Agreement’s broad arbitration provision. Exh. A, § 16.3.

         3.       Notwithstanding the foregoing, immediately after the arbitrator declined to grant

Coasin’s interim request for injunctive relief—through which Coasin attempted to block

Verifone from serving its customers in Chile—Coasin initiated a separate, parallel lawsuit

against Verifone in Santiago, Chile (the “Chilean Action”) in violation of the VIP Agreement. In




692\3382854.1
              Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 2 of 14




the Arbitration and in the Chilean Action, Coasin alleges substantially identical claims, based on

the same alleged conduct and seeking the same damages and other relief. Worse still, Coasin is

actively seeking preliminary injunctive measures in the Chilean Action in an attempt to bar

Verifone from doing business in Chile and isolate Verifone customers from any service or

support, all before Coasin has even served Verifone with the Chilean Complaint.

         4.       Verifone seeks an anti-suit injunction and equitable relief against Coasin,

enjoining Coasin from prosecuting the Chilean Action against Verifone and compelling Coasin

to dismiss its claims against Verifone in that action. This relief is necessary to prevent the
deprivation of Verifone’s contractual right to resolve its dispute with Coasin in the contracted

forum, avoid the possibility of inconsistent judgments, and prevent immediate, irreparable harm

to Verifone’s reputation and market share in Chile.

                                           THE PARTIES

         5.       Verifone is and at all relevant times has been a Delaware corporation that

maintains its headquarters and principal place of business in San Jose, California.

         6.       On information and belief, Coasin is and at all relevant times has been a company

formed under the laws of Chile with its principal place of business in Santiago, Chile. On

information and belief, Coasin was formerly known as Coasin Chile S.A.

                                   JURISDICTION AND VENUE
         7.       This Court has diversity jurisdiction under 28 U.S.C. § 1332 because: (1)

Verifone is incorporated in Delaware and headquartered in San Jose, and Coasin is a Chilean

entity headquartered in Chile; and (ii) the value of declaratory and injunctive relief sought, the

value of Verifone’s rights this action will protect and enforce, and the extent of the injury to be

prevented exceed the amount of $75,000, exclusive of costs and interests. See 28 U.S.C. §

1332(a)(2).

         8.       This Court has personal jurisdiction over Coasin because, pursuant to section 16.3

of the VIP Agreement, Coasin consented to the “personal and exclusive jurisdiction in the state

and federal courts in the Southern District of New York.”


                                                  -2-
692\3382854.1
              Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 3 of 14




         9.         Venue is proper because Verifone and Coasin consented to resolve their disputes

in this district.

                                             BACKGROUND

         10.        Verifone is a multinational business that designs, manufactures, markets, supplies,

and sells electronic payment products and provides related services. Its products include point-

of-sale payment terminals and associated software and solutions that enable credit and debit card

transactions.

         11.        Verifone is one of the world’s largest point-of-sale terminal vendors, and its

products are sold in over 150 countries. In many foreign countries, Verifone distributes and sells

its products and services to its customers directly through a local related entity. However, in

some select countries mainly representing smaller markets, Verifone contracts with one or more

local resellers to sell and distribute its products and services.

         12.        Coasin provides information and communication technology outsourcing services

and solutions (which it refers to as its “Business Solutions” line of business) and mining

operations (which it refers to as its “Mining Solutions” line of business). Among other things, it

offers its customers services and solutions related to electronic payment systems.

         13.        Until recently, Coasin acted as a “value-added reseller” for Verifone, promoting,

marketing, selling, sub-licensing, and supporting Verifone’s products and services in Chile. This

relationship was governed by the VIP Agreement, which the parties entered into on or about

October 20, 2014.

         The VIP Agreement’s Arbitration Provision

         14.        Section 16.3 of the VIP Agreement (the “Arbitration Provision”) states:

                    Governing Law and Severability: This Agreement and the rights of
                    the parties hereunder shall be governed by and construed and
                    interpreted in accordance with the Laws of the State of New York,
                    exclusive of conflict or choice-of-1aw rules, and the parties
                    hereby consent to the personal and exclusive jurisdiction in the
                    state and federal courts in the Southern District of New York.



                                                     -3-
692\3382854.1
            Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 4 of 14



                Notwithstanding the foregoing, except with respect to enforcing
                claims for injunctive or equitable relief, any dispute, claim, or
                controversy arising out of or relating in any way to this
                Agreement or the interpretation, application, enforcement,
                breach, termination, or validity thereof (including any claim of
                inducement of this Agreement by fraud and including
                determination of the scope or applicability of this agreement to
                arbitrate) or its subject matter (collectively, "Disputes") shall be
                determined by binding arbitration before one arbitrator. The
                arbitration shall be administered by JAMS conducted in
                accordance with the expedited procedures set forth in the JAMS
                Comprehensive Arbitration Rules and Procedures as those Rules
                exist on the effective date of this Agreement, including Rules 16.1
                and 16.2 of those Rules. The arbitration shall be held in New
                York, New York, and it shall be conducted in the English
                language. The parties shall maintain the confidential nature of the
                arbitration proceeding and any award, including the hearing,
                except as may be necessary to prepare for or conduct the
                arbitration hearing on the merits, or except as may be necessary in
                connection with a court application for a preliminary remedy, a
                judicial challenge to an award or its enforcement, or unless
                otherwise required by law or judicial decision. The arbitrator shall
                have authority to award compensatory damages only and is not
                empowered to award any punitive, exemplary, or multiple
                damages, and the parties waive any right to recover any such
                damages. The parties acknowledge that this Agreement evidences
                a transaction involving interstate commerce. Notwithstanding
                anything to the contrary in this Agreement, any arbitration
                conducted pursuant to the terms of this Agreement shall be
                governed by the Federal Arbitration Act (9 U.S.C., Secs. 1-16). In
                any arbitration arising out of or related to this Agreement, the
                arbitrator shall award to the prevailing party, if any, the costs and
                attorneys' and experts' fees reasonably incurred by the prevailing
                party in connection with the arbitration. If the arbitrator
                determines a party to be the prevailing party under circumstances
                where the prevailing party won on some but not all of the claims
                and counterclaims, the arbitrator may award the prevailing party an
                appropriate percentage of the costs and attorneys' and experts' fees
                reasonably incurred by the prevailing party in connection with the
                arbitration. Judgment on any award in arbitration may be entered
                in any court having jurisdiction. Notwithstanding the above, each
                party shall have recourse to any court of competent jurisdiction to
                enforce claims for injunctive or other equitable relief. Nothing
                herein shall preclude parties from seeking provisional remedies
                in aid of arbitration from a court of appropriate jurisdiction.

Exh. A, § 16.3 (emphasis added).


                                                 -4-
692\3382854.1
            Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 5 of 14



         Coasin Initiates Arbitration Against Verifone

         15.    On or about April 29, 2019, Coasin—relying on and citing to the Arbitration

Provision—initiated arbitration against Verifone before JAMS in the Southern District of New

York (the “Arbitration”). A copy of Coasin’s Demand for Arbitration and Application for

Emergency Relief are attached hereto as Exhibits B and C, respectively.

         16.    Through its Demand for Arbitration and Application for Emergency Relief,

Coasin has alleged claims against Verifone for: (1) breach of contract by terminating the VIP

Agreement; (2) tortious interference with business relationships; (3) aiding and abetting breach

of fiduciary duty; and (4) misappropriation of trade secrets. These claims stem from Coasin’s

allegations that Verifone improperly terminated the VIP Agreement and that it:

                …colluded with two senior [Coasin] executives (Ms. Ximena
                Oñate and Camilo Vidal) to gain access to Claimant’s valuable
                proprietary information, recruit other employees of Claimant and
                undermine Claimant’s relationships with its key customers, all in
                anticipation of the launch of its own Chilean business.

Exh. B.

         17.    Coasin demanded damages in excess of $50,000,000 for the loss of its business as

a value-added reseller for Verifone. Coasin also demanded the following interim injunctive

relief: (i) a declaration that Verifone’s termination of the VIP Agreement is suspended and

ineffective; (ii) an order requiring Verifone to continue performing under the VIP Agreement;

(iii) an order that Verifone not disrupt or interfere with Coasin’s business, including by

approaching Coasin’s clients and disparaging Coasin; and (iv) an order that Verifone not violate

Coasin’s rights under the VIP Agreement. See, e.g., id.

         18.    On April 30, 2019, the day after Coasin initiated arbitration, counsel for the

parties participated in a telephonic hearing regarding Coasin’s Application for Emergency Relief

with the Hon. Ariel E. Belen (Ret.), a JAMS arbitrator in New York, New York. The parties




                                                 -5-
692\3382854.1
            Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 6 of 14



subsequently exchanged emails and letters with the arbitrator, providing argument regarding the

Application for Emergency Relief, and the arbitrator issued orders based on those arguments.

         19.    On May 7, 2019, the arbitrator denied Coasin’s request for an interim order

requiring Verifone to refrain from communication with its Chilean customers while Coasin’s

Application for Emergency Relief was under consideration. That same day, the parties agreed to

stay the arbitration to discuss a potential resolution of their claims against each other. During

this stay, the parties provided periodic updates to the arbitrator.

         Despite Initiating Arbitration, Coasin Files Suit Against Verifone in Chile Based on
         the Same Claims Arising Out of the Same Operative Facts
         20.    Despite submitting this matter to arbitration, Coasin filed a civil complaint in

Santiago, Chile against Verifone, Ms. Ximena Oñate, and Mr. Camilo Vidal, on May 8, 2019—

just one day after the arbitrator rejected Coasin’s request for interim injunctive relief and the

parties agreed to stay the Arbitration to discuss a potential negotiated resolution. A copy of

Coasin’s complaint in the Chilean Action (the “Chilean Complaint”), along with a certified

English translation thereof, are attached hereto as Exhibits D-1 and D-2, respectively. Coasin

has not yet served Verifone with the Chilean Complaint.

         21.    The Chilean Action, structured as one for “unfair competition,” alleges

substantially the same claims against Verifone as Coasin’s Demand for Arbitration. It is based
on the same alleged facts and conduct, including Coasin’s loss of the Verifone business governed

by the VIP Agreement. Like Coasin’s Demand for Arbitration, the Chilean Complaint requests

monetary damages of $35,757,050,000 Chilean pesos, the equivalent of approximately

$50,000,000 USD. Exh. D-2, p. 19.

         22.    Notably, in the Chilean Complaint, Coasin acknowledges that it has already

instituted arbitration in accordance with the laws of the State of New York. See Exh. D-2, at ¶

12. It attempts to argue around arbitrability by stating that “this [Chilean] lawsuit does not seek

to challenge the validity of the termination of the Agreement or non-compliance with the




                                                  -6-
692\3382854.1
            Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 7 of 14




provisions of the Agreement [i.e., breach of contract], since that, as set forth in clause 16.3 of the

Agreement, is subject to arbitration ….” Id. Rather, according to Coasin, “the purpose of this

lawsuit is that …Your Honour declares, in accordance with law, the existence of acts of unfair

competition, …[and] order[s] the cessation and prohibition of them, the removal of their effects

and the compensation of damages.” Id., ¶ 13. However, the Chilean Complaint fails to mention

that: (1) Coasin has asserted claims for tortious interference, aiding and abetting breach of

fiduciary duty, and trade secret misappropriation in the Arbitration, in addition to breach of

contract; (2) Coasin seeks an order from the New York arbitrator requiring the “cessation and
prohibition” of the very same alleged misconduct by Verifone identified in the Chilean

Complaint; and (3) Coasin seeks the very same damages in the Arbitration that it seeks in the

Chilean Action.

         23.    Indeed, the Chilean Complaint confirms that Coasin’s Chilean claims are based

on the same conduct as its claims in the Arbitration, describing the alleged acts underlying its

claims against Verifone as follows:

                (a) forcing the termination of the Agreement in order to enter
                into competition with Coasin in Chile; (b) receiving commercially
                sensitive information from Coasin from Fraudulent Managers [i.e.,
                Ms. Ximena Oñate and Mr. Camilo Vidal]; (c) contacting
                customers who have contracts with Coasin to supply the Products,
                interfering with our existing contracts; and (d) in general, all
                actions with the purpose of damaging Coasin's reputation and
                diverting its customers to VeriFone.

Exh. D-2, at ¶ 53 (bold emphasis added).

         24.    Coasin further admits in the Chilean Complaint that the act triggering the claim

and giving rise the alleged damages is Verifone’s termination of the VIP Agreement:

                Finally, it is essential to prove the existence of a causal link
                between the harmful action committed with willful misconduct and
                the damage caused. To this effect, “[t]here is a causal link when
                the intentional or negligent act -or omission- is the direct and
                necessary cause of the damage, when without it there would not
                have been any damage.”



                                                 -7-
692\3382854.1
            Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 8 of 14



                ….

                [C]ompliance with this requirement is simple: if (i) VeriFone had
                not forced the illegitimate termination of the Agreement (and
                could have done so, without objection, in a couple of months), for
                the sole purpose of entering into competition with Coasin; (ii) the
                Fraudulent Managers would not have shared with VeriFone
                Coasin's commercially sensitive information; (iii) the Fraudulent
                Managers would not have delayed purchase orders, impaired the
                business relationship with Coasin's customers in the provision of
                goods and services for the electronic payment industry; (iv)
                VeriFone was not now contacting Coasin’s customers to provide
                them with same products that Coasin was distributing due to the
                agreement with Coasin, capturing for itself our represented
                business, particularly the future sale of equipment and support for
                the new ENGAGE platform, Coasin would not suffer the
                aforementioned damages.

Exh. D-2, at ¶¶ 66, 68 (bold emphasis added).

         Coasin Withdraws its Application for Emergency Relief in Arbitration and Files a
         Request for Preliminary Injunction in the Chilean Action
         25.    On July 3, 2019, while settlement negotiations were still underway and while the

Arbitration remained stayed, Coasin informed Verifone that it would continue its prosecution of

the Chilean Action. Later, on or about August 23, 2019, Coasin informed Verifone that it

intended to withdraw its Application for Emergency Relief in the Arbitration.

         26.    On August 28, 2019, Verifone filed in the Arbitration a motion to enforce the

Arbitration Provision and to enjoin Coasin from asserting claims against Verifone in Chilean

Action (“Motion for Anti-Suit Injunction”). That same day, Verifone also filed its Response to

Coasin’s Claims and Notice of Counterclaims, seeking approximately $4.2 million in damages

from Coasin, among other relief.

         27.    In response, Coasin escalated the pace of the Chilean Action. On or about

September 6, 2019—without serving Verifone with the Chilean Action—Coasin filed an ex parte

motion demanding preliminary injunctive relief against Verifone from the Chilean Court

(“Preliminary Injunction Motion”). A copy of that motion, along with a certified English

translation thereof, are attached hereto as Exhibits E-1 and E-2, respectively.



                                                -8-
692\3382854.1
            Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 9 of 14




         28.    Through the Preliminary Injunction Motion, Coasin demanded that the Chilean

Court issue an order on an ex parte basis that: (1) bars Verifone from selling its products to

Transbank, Banco del Estado de Chile, and Multicaja, three customers that collectively represent

nearly all of Verifone’s Chilean business; (2) prohibits Verifone from marketing its next

generation “Engage” family of products in Chile; and (3) “suspends the effects” of the acts

alleged to constitute unfair competition This is substantially the same preliminary injunctive

relief that Verifone had sought in the Arbitration through its Application for Emergency Relief.

         29.    On September 26, 2019, the Chilean court denied Coasin’s Preliminary Injunction
Motion. A copy of the Chilean court’s order, along with an English translation of that order, are

attached hereto as Exhibits F-1 and F-2, respectively. In essence, the Chilean court concluded

that it was not appropriate to impose the injunctive measures sought by Coasin without hearing

from Verifone and the other defendants and that Coasin had not proven any risk that required the

Chilean Court’s immediate action.

         30.    At approximately 11:00 p.m. EDT on September 30, 2019, the evening before the

hearing on Verifone’s Motion for Anti-Suit Injunction in the Arbitration, Coasin’s counsel e-

mailed the arbitrator to inform him that the Chilean court denied Coasin’s Preliminary Injunction

Motion. A copy of that email is attached hereto as Exhibit G.

         31.    Coasin further attempted to use the denial of the Preliminary Injunction Motion to

its advantage during the hearing on Verifone’s Motion for Anti-Suit Injunction, arguing before

the arbitrator that Verifone could no longer prove the risk of immediate irreparable harm due to

the Chilean court’s denial of Coasin’s request. Id. During the hearing, Coasin’s counsel

represented to the Arbitrator that, since Coasin’s Preliminary Injunction Motion had been denied,

it did not anticipate that Coasin would be taking any further imminent action in the Chilean

Action. On this basis, the parties agreed that the arbitrator had until October 16, 2019, to issue

an order on Verifone’s Motion for Anti-Suit Injunction.

         32.    Despite these representations, Coasin has continued its efforts in the Chilean court

to obtain an injunction barring Verifone from serving the Chilean market. On October 2, 2019,


                                                -9-
692\3382854.1
           Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 10 of 14




Coasin filed another ex parte motion asking the Chilean court to reconsider its denial of Coasin’s

Preliminary Injunction Motion (“Reconsideration Motion”). A copy of Coasin’s

Reconsideration Motion, along with a certified English translation thereof, are attached hereto as

Exhibits H-1 and H-2, respectively. On information and belief, Coasin’s Reconsideration

Motion is currently pending before the Chilean Court.

         The Arbitrator Denies Verifone’s Motion for Anti-Suit Injunction for Lack of Juris-
         diction, and Verifone Notifies Coasin of its Intention to Seek Relief from This Court
         33.    On October 16, 2019, the Arbitrator issued his decision on Verifone’s Motion for

Anti-Suit Injunction, denying the motion on the basis that he lacked jurisdiction to order the

requested relief, stating as follows:

                In the end, however, the undersigned is persuaded that an anti-suit
                injunction should not be granted. Absent specific federal or New
                York authority for the proposition that a private commercial
                arbitrator has the jurisdiction to issue an anti-suit injunction, the
                undersigned declines to read JAMS Rule 24(c) as granting that
                authority and does not deem it appropriate to grant this relief.
                Courts carefully weigh issues of international comity and the
                potential interference with the sovereignty of foreign judicial
                systems before issuing anti-suit injunctions. There is no precedent
                for a commercial arbitrator to do the same.

         34.    Notably, the Arbitrator did not deny Verifone’s Motion for Antisuit Injunction

with prejudice and explicitly found that courts may issue anti-suit injunctions. A copy of the
Arbitrator’s order on that motion is attached hereto as Exhibit I.

         35.    Counsel for Verifone notified Coasin’s New York counsel of its intention to seek

a temporary restraining order and anti-suit injunction from this Court by telephone on October

22, 2019, and that Verifone’s counsel intended on appearing in person on October 24, 2019.

Counsel then confirmed this notice in writing. A copy of that email is attached hereto as Exhibit

J.




                                                -10-
692\3382854.1
           Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 11 of 14



         Coasin’s Actions Threaten Imminent Irreparable Harm to Verifone

         36.    The injunction relief that Coasin demands in the Chilean Action would, if

ordered, irreparably harm Verifone and its business in Chile. The requested injunction would,

for example, prevent Verifone from rightfully serving and supporting the Verifone customers in

Chile, who would then be forced to transition to other payment brands. This could permanently

harm Verifone’s reputation and market share in the Chilean electronic payments market, causing

extensive damages that will not be possible to fully quantify.

         37.    If Coasin is allowed to continue pursuing its Chilean Action—which could, for

instance, result in orders or judgments inconsistent with those in the Arbitration—Verifone will

also be irreparably harmed through the loss of its contractual right to arbitrate its dispute with

Coasin.
                                               COUNT I

   (Breach of Contract: Temporary Restraining Order and Preliminary and Permanent
                                Anti-Suit Injunction)
         38.    Verifone incorporates its allegations in the foregoing paragraphs, as if fully set

forth in this count.

         39.    Verifone and Coasin entered into the VIP Agreement and agreed to its terms,

including the Arbitration Provision. Indeed, Coasin relied upon the Arbitration Provision in

initiating the Arbitration against Verifone.

         40.    Coasin has breached the Arbitration Provision in the VIP Agreement by filing and

continuing to pursue the Chilean Action, notwithstanding: (1) Coasin’s reliance on the

Arbitration Provision in initiating the Arbitration against Verifone; and (2) Coasin’s assertion of

claims in the Arbitration that are substantively identical to the claims it has asserted in the

Chilean Action.

         41.    Coasin’s conduct has placed Verifone at risk of immediate irreparable injury,

including: (1) the permanent harm to Verifone’s reputation and market share that would result if

the Chilean court precludes Verifone from serving its customers in the Chilean market; (2) the



                                                 -11-
692\3382854.1
           Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 12 of 14




deprivation of its contractual right to resolve its disputes with Coasin in the agreed-upon forum,

JAMS in New York, and subject to the agreed-upon laws and procedures; and (3) the possibility

of inconsistent results in the Arbitration and the Chilean Action.

          42.   There can be no harm to Coasin once enjoined from prosecuting the Chilean

Action because Coasin contractually agreed to the dispute resolution procedures in the

Arbitration Provision after arms-length negotiations.

          43.   Verifone is without an adequate remedy of law.

          44.   Under these circumstances, the Court should grant immediate injunctive relief to
enforce the Arbitration Provision and prevent Coasin’s continued prosecution of the Chilean

Action.

                                             COUNT II

                                      (Specific Performance)

          45.   Verifone incorporates its allegations in the foregoing paragraphs, as if fully set

forth within this count.

          46.   The Arbitration Provision sets forth specific procedures and requirements for

resolving disputes between Verifone and Coasin.

          47.   Coasin’s filing and continued prosecution of the Chilean Action represents a

continuing breach of the requirements of the Arbitration Provision.

          48.   Verifone is without an adequate remedy at law.

          49.   Verifone is therefore entitled to an order from this Court compelling Coasin to

specifically perform its obligations under the Arbitration Provision, including by resolving its

dispute with Verifone through the Arbitration, which Coasin initiated, and by taking the steps

necessary to dismiss the Chilean Action.




                                                 -12-
692\3382854.1
           Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 13 of 14




                                    PRAYER FOR RELIEF

         WHEREFORE, Verifone respectfully requests the following:

         1.     A temporary restraining order barring Coasin from prosecuting the Chilean

Action against Verifone and from initiating or prosecuting any other action against Verifone

except in compliance with the Arbitration Provision;

         2.     A preliminary anti-suit injunction barring Coasin from prosecuting the Chilean

Action or initiating or prosecuting any other action except in compliance with its obligations

under the Arbitration Provision and ordering Coasin to cause the dismissal of its claims against

Verifone from the Chilean Action;

         3.     A permanent anti-suit injunction barring Coasin from prosecuting the Chilean

Action or initiating or prosecuting any other action except in compliance with its obligations

under the Arbitration Provision and ordering Coasin to cause the dismissal of its claims against

Verifone from the Chilean Action;

         4.     An order compelling Coasin’s specific performance under the Arbitration

Provision, including its obligation to resolve its dispute with Verifone in (and only in) the

Arbitration;

         5.     An order awarding Verifone the amount of damages proven at trial;

         6.     An order awarding Verifone interest, attorneys’ fees, and costs, including those

incurred in this Action and in the Chilean Action; and

         7.     Such other and further relief as this Court may deem just and proper.




                                                -13-
692\3382854.1
           Case 1:19-cv-09812-ALC Document 1 Filed 10/24/19 Page 14 of 14



Dated: October 24, 2019                    Respectfully submitted,

                                           WINSLETT STUDNICKY
                                             MCCORMICK & BOMSER LLP




                                           __________                  ______________
                                           Joshua G. Graubart (SDNY Bar No. JG6791)
                                           Usher Winslett (SDNY Bar No. UW4888)
                                           6 E. 39th Street, 6th Floor
                                           New York, New York 10016
                                           Telephone: (646) 781-9321
                                           Fax: (646) 224-8088
                                           jgraubart@wsmblaw.com
                                           uwinslett@wsmblaw.com

                                           HOPKINS & CARLEY
                                           John V. Picone III, Cal. Bar No. 187226
                                           Christopher A. Hohn, Cal. Bar No. 271759
                                           Mary Elizabeth Cirone, Cal. Bar No. 257951
                                           (Pro hac vice admission pending)
                                           The Letitia Building
                                           70 South First Street
                                           San Jose, CA 95113-2406
                                           Telephone: (408) 286-9800
                                           Fax: (408) 998-4790
                                           jpicone@hopkinscarley.com
                                           chohn@hopkinscarley.com
                                           mcirone@hopkinscarley.com

                                           Attorneys for Plaintiff
                                           Verifone, Inc.




                                        -14-
692\3382854.1
